This is an appeal by the appellees, who are fire insurance companies, from an order of the Mississippi Insurance Commission, denying them the right to use a plan proposed by them for the payment in installments of the premiums on certain insurance policies issued by them. The appeal is under Section 5829, Code of 1942, which provides for a trial de novo in the appellate court. Over objection of the appellant, the case was tried de novo in the court below, and a decree rendered, reversing the order of the Insurance Commission, and permitting the appellees to use the installment-premium-paying plan desired by them. Section 5829, insofar as it permits a trial de novo in the appellate court, is constitutionally invalid. California Co. v. State Oil Gas Board, 200 Miss. 824, 27 So.2d 542, 28 2d 120. It therefore conferred no such power on the court below, and it erred in exercising it.
The decision of the questions here presented by the appellees rquire a trial de novo therefor. Consequently, nothing would be accomplished by remanding the case for another trial.
Reversed and dismissed. *Page 537